Citation Nr: 1510549	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  08-14 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for a left eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to August 1987.  

This matter initially came to the Board of Veterans' Appeals (Board) from a November 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran's claims file was subsequently transferred to the RO in Hartford, Connecticut.  

The Veteran testified at a hearing before a decision review officer (DRO) in November 2008, and a copy of the transcript has been associated with the claims file and reviewed by the Board.  

During the pendency of the appeal, a March 2009 RO decision granted an increased 10 percent disability rating for the Veteran's service-connected left eye disability from June 6, 2006.  As this does not represent a full grant of benefits sought on appeal, the Veteran's claim for an increased disability rating for a left eye disability remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran's claim of entitlement to an increased disability rating in excess of 10 percent for a left eye disability was previously remanded by the Board in December 2011 and February 2014.  As discussed below, the Board finds there has been substantial compliance regarding the Veteran's claim on appeal, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  



FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's left eye disability has been manifested by objective findings of corrected distance vision of 20/70 or better.  

2.  The visual acuity of the Veteran's nonservice-connected right eye is considered to be 20/40 for purposes of evaluating visual impairment regarding his service-connected left eye disability.  

3.  For the entire period on appeal, the Veteran has not exhibited visual field impairment, abnormalities in muscle function, or incapacitating episodes as a result of his service-connected left eye disability.  


CONCLUSION OF LAW

The criteria for an increased disability rating in excess of 10 percent for a left eye disability have not been met for any period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.84a (2008), 4.79 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided proper notice to the Veteran about how to substantiate his increased rating claim, namely, evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned, within July 2006 and June 2007 notice letters.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  

Regarding the duty to assist, the Veteran's claims file includes VA treatment records, including VA examination reports, private treatment records, and the Veteran's lay statements.  After a complete and thorough review of the claims file, the Board concludes that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  To the extent that the record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits, the Board finds that a remand is not required to obtain SSA disability records.  The Veteran reported that he provided VA with his SSA disability records, and the Board notes that contained within the Veteran's relevant submission are private treatment records which indicate that the Veteran is on disability for unrelated musculoskeletal conditions; thus, there is no indication that the SSA records are relevant to Veteran's claim on appeal.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Veteran was provided with relevant VA examinations in February 2009 and January 2014.  The examiners considered pertinent evidence of record, including the Veteran's reported medical history and treatment records, and conducted thorough clinical examinations.  Moreover, the resulting examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiner offered the necessary findings to apply the relevant rating criteria.  For these reasons, the Board finds that the VA examinations are adequate to decide the Veteran's claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As noted above, these matters were previously remanded by the Board in December 2011 and February 2014, specifically to obtain outstanding VA treatment records, including a prior reported VA examination at the New London VA Community-Based Outpatient Clinic (CBOC) in 2006 or 2007, to allow the Veteran to submit any additional private treatment records, and for the agency of original jurisdiction (AOJ) to consider the January 2014 VA examination in the first instance.  Following the Board remands, VA obtained additional VA treatment records from the Newington VA Medical Center (VAMC) and these records have been associated with the claims file.  Records were requested from the New London CBOC; however, a negative response was received in April 2014, after which the Veteran was properly notified.  Moreover, he did not respond to development letters which advised him to submit any VA or private treatment records.  

The Board notes that the May 2014 Supplemental Statement of the Case (SSOC) was sent to the Veteran's prior address and the determination was returned as being undeliverable; however, the SSOC was received by his representative, who thereafter submitted a statement indicating that the Veteran had no additional evidence to submit and requesting that the matter be forwarded to the Board for adjudication.  Therefore, any due process errors regarding the improper mailing of the May 2014 SSOC have been rendered harmless.  

Given the development discussed above, the Board finds there has been substantial compliance with the requested development, such that further remand would serve no useful purpose.  See Sabonis, 6 Vet. App. at 430; see also Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claims on appeal.  Hence, no further notice or assistance is required with respect to the issue decided herein and the Board will proceed with its adjudication.  


II.  Increased Rating - Left Eye Disability  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider the appropriateness of assigning separate disability ratings for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See id.  The Veteran filed his claim of entitlement to an increased disability rating in June 2006; therefore, the relevant temporal period under consideration herein is from June 2005 to the present.  See id.  

The Veteran's left eye disability has been assigned a 10 percent disability rating from June 6, 2006, pursuant to Diagnostic Code (DC) 6099-6009.  38 C.F.R. § 4.79, DC 6009 (2014).  In this instance, the hyphenated diagnostic code indicates that the RO elected to rate the Veteran's left eye disability as an unlisted disability for which specific rating criteria do not exist, and hence, was rated by analogy under DC 6009.  Under DC 6009, which governs disabilities due to unhealed eye injuries, disability ratings are assigned according to a general rating formula.  See id.  

Additionally, the Board notes that during the pendency of the Veteran's appeal, the regulations and rating criteria pertaining to diseases of the eye were amended, effective December 10, 2008.  DC 6009, as was in effect prior to December 2008, addressed disabilities in chronic form and provided for ratings based on impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity.  38 C.F.R. § 4.84a (2008).  

In rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75 (2008).  

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  Id., DCs 6061-6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  Id., Table V.  

Under the diagnostic codes relating to visual acuity, a 10 percent rating contemplates visual acuity ranging from 20/50 to 20/100 in the service-connected eye.  38 C.F.R. § 4.84a (2008).  A higher, 20 percent disability rating requires visual acuity in the service-connected eye of 20/200 or worse.  Id.  

As noted above, effective from December 10, 2008, VA revised the rating criteria for the evaluation of eye disorders.  See 73 Fed. Reg. 66,543 -66,554 (Nov. 10, 2008) (codified at 38 C.F.R. § 4.79); see also corrections at 74 Fed. Reg. 7,648 (Feb. 19, 2009).  The Board has considered the Veteran's service-connected left eye disability under both the former and revised criteria, although the revised criteria may not be applied at any point prior to the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2014); VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003).  

The current version of DC 6009 directs that diseases of the eye are to be rated on the basis of either visual impairment due to the particular condition or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  38 C.F.R. § 4.79, DC 6009.  

Under the General Rating Formula based on incapacitating episodes, the following disability ratings apply:  a 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a maximum 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  A note to DC 6006 defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  Id., Note.  

The Board initially notes that incapacitating episodes have not been shown within the record, including VA treatment records, specifically within the February 2009 and January 2014 VA examination reports, or private treatment records; moreover, neither the Veteran nor his representative have specifically alleged that he experiences incapacitating episodes which have required treatment and bed rest prescribed by a physician.  As such, it is considered more favorable to rate the Veteran's claim based on visual impairment.  

The current regulations direct that evaluation of visual impairment is to be rated based on the consideration of three factors: 1) impairment of visual acuity (excluding developmental errors of refraction), 2) visual field, and 3) muscle function.  38 C.F.R. § 4.75(a) (2014).  However, examinations of visual fields or muscle function will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.  38 C.F.R. § 4.75(b).  Subject to the provisions of 38 C.F.R. § 3.383(a), discussed further below, if visual impairment of only one eye is service connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75 (c).  

Under 38 C.F.R. § 3.383(a)(1), compensation is payable for the combinations of service-connected and nonservice-connected disabilities, as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the veteran's own willful misconduct.  This applies with respect to vision impairment when there is impairment of vision in one eye as a result of service-connected disability and impairment of vision in the other eye as a result of nonservice-connected disability and (i) the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or (ii) the peripheral field of vision for each eye is 20 degrees or less.  38 C.F.R. § 3.383(a)(1) (2014).  However, as discussed below, the record does not show that the Veteran's visual acuity is 20/200 or less, or that his peripheral visual fields are reduced to 20 degrees or less.  

The Board will now turn its consideration to the three factors utilized to rate diseases of the eye, namely, impairment of visual acuity, visual field, and muscle function.  38 C.F.R. § 4.75(a).  

First, with respect to impairment of visual field and muscle function, the Board notes that neither VA treatment records nor private treatment records document any findings of any impairment with respect to the Veteran's field of vision or muscle function.  The February 2009 and January 2014 VA examinations each included field of vision testing wherein the examiners included Goldmann perimeter charts and specifically reported that the Veteran had full or normal fields of vision in both eyes.  Regarding muscle function, the February 2009 VA examination report specifically documents normal extraocular muscles bilaterally.  As such, without at least some limitation of visual field or muscle function, a compensable disability rating is not warranted based on impairment of visual field or muscle function.  38 C.F.R. § 4.79.  

The Board will now consider whether a compensable disability rating is warranted based upon impairment of visual acuity.  As discussed further herein, the Board concludes that a disability rating in excess of 10 percent for the Veteran's left eye disability is not warranted for any period on appeal.  

In discussing the available disability ratings regarding impairment of visual acuity, the Board is mindful that the visual acuity of the Veteran's nonservice-connected right eye is considered to be 20/40 for purposes of rating the visual impairment of the Veteran's service-connected left eye.  38 C.F.R. § 4.75 (c).  Therefore, under the diagnostic codes relating to visual acuity both prior to December 2008 and thereafter, a 10 percent rating contemplates visual acuity ranging from 20/50 to 20/100 in the service-connected eye.  38 C.F.R. § 4.84a (2008); 38 C.F.R. § 4.79 (2014).  A higher, 20 percent disability rating requires visual acuity in the service-connected eye of 20/200 or worse.  Id.  

The Board notes that there is no evidence that the lens required to correct distance vision in the Veteran's generally poorer, and service-connected, left eye differs by more than three diopters from the lens required to correct distance vision in his generally better, and nonservice-connected, right eye; therefore, the Board has evaluated his central visual acuity on the basis of corrected distance vision.  38 C.F.R. § 4.76(b).  

The following results are recorded within private treatment records regarding corrected distance vision of his left eye:  20/40 (January 2013), 20/70 (March 2013), 20/50 (May 2013), 20/50 (June 2013), 20/30 (August 2013), 20/30 (September 2013), 20/40 (October 2013), 20/30 (November 2013), and 20/40 (January 2014).  Private treatment records also reflect that the Veteran underwent surgery in August 2013 for a left eye cataract; following the surgery, the Veteran complained that the vision in his left eye was blurry and magnified by approximately 25 percent.  

The February 2009 VA examination report documents corrected distance vision in the Veteran's left eye of 20/20, although the examiner also noted his irregular left pupil and iridodialysis.  The January 2014 VA examination report documents corrected distance vision of 20/40 in the Veteran's left eye, with noted conditions including his oval-shaped pupil, with poor response to light, iridodialysis, and postoperative left eye cataract, including his complaints of light sensitivity and magnification in his left eye vision.  

Applying the above rating criteria for visual impairment, the Board notes that the Veteran's corrected distance vision in his left eye has been no worse than 20/70 throughout the appeal period, which warrants a 10 percent disability rating under both the previous and amended rating criteria.  See 38 C.F.R. § 4.84a (2008); 38 C.F.R. § 4.79 (2014).  

The Board has also considered the Veteran's lay statements regarding his eye symptomatology, including that his left eye vision is blurry, magnified, and will no longer correct with prescription glasses, that he experiences eye aches and headaches, and that he is limited by light sensitivity, especially during night driving.  Indeed, the Veteran is competent to report his observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, to the extent that his reports of worsening visual acuity are inconsistent with the objective medical evidence of record, such reports are afforded less probative value.  Moreover, while the Board has considered the Veteran's reported symptoms, including in the context of a potential extraschedular rating, the Board finds no evidence that the Veteran has medical training required to properly identify, diagnose, or assess complex disabilities of the eye.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  

Having therefore considered the lay and medical evidence of record, the Board finds that a disability rating in excess of 10 percent for the Veteran's left eye disability is not warranted for any period on appeal.  Given this, there is no reasonable doubt to be resolved, and the appeal must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, while the Veteran has not directly asserted as much, the Board notes that the lay and medical evidence does show some unique or unusual symptomatology regarding the Veteran's service-connected left eye disability which could render the schedular criteria inadequate.  The Veteran's main reported symptomatology, that his left eye vision is blurry, magnified, and will no longer correct with prescription glasses, that he experiences eye aches and headaches, and that he is limited by light sensitivity, especially during nighttime driving, is not specifically contemplated in the rating criteria.  38 C.F.R. § 4.84a (2008); 38 C.F.R. § 4.79 (2014)

However, even though the Board acknowledges that the Veteran's reported symptomatology does not appear to be adequately described by the schedular rating criteria, the fact remains that the Veteran has not exhibited related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Rather, the Veteran's employment issues have been related to his musculoskeletal disabilities, and his limited hospitalization for left eye cataract surgery in August 2013 has not occurred on a frequent basis.  Indeed, VA and private treatment records reflect that the Veteran's visual acuity has improved following his August 2013 cataract surgery.  Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


ORDER

An increased disability rating in excess of 10 percent for a left eye disability is denied.  



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


